EXHIBIT 10.1

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS
Andrew K. Borgstrom

 

I.                                         Definitions.  I intend all words used
in this Separation Agreement and Release of Claims (“Agreement”) to have their
plain meanings in ordinary English.  Specific terms that I use in this Agreement
have the following meanings:

 

A.                                   I, me, and my include both me (Andrew K.
Borgstrom) and anyone who has or obtains any legal rights or claims through me.

 

B.                                     Analysts International means Analysts
International Corporation and any related or affiliated business entities in the
present or past, including without limitation, its or their predecessors,
successors, parents, subsidiaries, affiliates, joint venture partners, and
divisions.

 

C.                                     Company means Analysts International; the
present and past Board of Directors, shareholders, officers and employees of
Analysts International; Analysts International’s insurers; and anyone who acted
on behalf of Analysts International or on instructions from Analysts
International.

 

D.                                    Employment Agreement means the Employment
Agreement with the Company which I signed on December 17, 2009 (together with
Exhibit A thereto, “Incentive Stock Option Agreement”).

 

E.                                      My Claims means any and all claims,
actions, rights, causes of action and demands, known or unknown, arising at law,
in equity, or otherwise, from the beginning of time and continuing through and
up to the date on which I sign this Agreement, which I have or may have against
the Company, including without limitation:

 

1.                                       all claims arising out of or relating
to my employment with Analysts International or the termination of that
employment, including but not limited to any claims based on, relating to or
arising out of My Employment Agreement (as such term is hereinafter defined);

 

2.                                       all claims arising out of or relating
to the statements, actions or omissions of the Company;

 

3.                                       all claims for any alleged unlawful
discrimination, harassment, retaliation or reprisal, or other alleged unlawful
practices arising under any federal, state, or local statute, ordinance, or
regulation, including without limitation claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act of 1990,
42 U.S.C. § 2000e et seq.; the Americans with Disabilities Act, as amended, 42
U.S.C. § 12101 et seq.; the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Civil Rights Act of 1991, 42 U.S.C. § 1981a; the Family and Medical Leave Act,
29 U.S.C. § 2601 et seq.; the National Labor Relations Act, 29 U.S.C. § 151 et
seq.; the Fair Credit Reporting Act, 15 U.S.C. §§ 1681 et seq.; the
Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq.; the Genetic Information
Nondiscrimination Act of 2008, Pub. L. No. 110-233, 122 Stat. 881 (codified as
amended in scattered sections of 29 U.S.C. and 42 U.S.C.); the Employee
Retirement Income Security Act (except for any vested claim for benefits under a
qualified retirement plan

 

--------------------------------------------------------------------------------


 

that may be brought pursuant to 502(a)(1)(B) of ERISA), 29 U.S.C. § 1001 et
seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et
seq.; the Equal Pay Act (codified in scattered sections of 29 U.S.C.); the
Minnesota Human Rights Act, Minn. Stat. § 363A.01 et seq.; the Illinois Human
Rights Act, 775 ILCS 5/101, et. seq.; the Illinois Wage Payment and Collection
Act (820 ILCS 115/1-16), any applicable local human rights ordinance; and any
claim arising under Minn. Stat. Chapters 177 and 181;

 

4.                                       all claims for alleged wrongful
discharge; breach of contract; breach of implied contract; failure to keep any
promise; breach of a covenant of good faith and fair dealing; breach of
fiduciary duty; estoppel; my activities, if any, as a “whistleblower”;
defamation; infliction of emotional distress; fraud; misrepresentation;
negligence; harassment; retaliation or reprisal; constructive discharge;
assault; battery; false imprisonment; invasion of privacy; interference with
contractual or business relationships; any other wrongful employment practices;
and violation of any other principle of common law;

 

5.                                       all claims for compensation or
reimbursement of any kind, including without limitation, salary, wages, bonuses,
commissions, stock-based compensation, vacation pay, paid time off, fringe
benefits, relocation and moving costs, and expense reimbursements;

 

6.                                       all claims for reimbursement of the
apartment and vehicle lease costs referenced in Section 4 of my Employment
Agreement, except to the extent expressly addressed in this Agreement;

 

7.                                       all claims for reinstatement or other
equitable relief; back pay, front pay, compensatory damages, damages for alleged
personal injury, liquidated damages and punitive damages; and

 

8.                                       all claims for attorneys’ fees, costs
and interest.

 

However, My Claims does not include: (1) any claims that the law does not allow
to be waived; (2) any claims that may arise after the date on which I sign this
Agreement; (3) any claims for indemnification of me by the Company to which I
have a right under Section 17.1 of my Employment Agreement, the Company’s
By-laws or Articles of Incorporation, and/or Minnesota law; or (4) any claims to
be insured by any insurance policy that has been or is now held by the Company
which covers my actual or alleged actions or omissions while employed by the
Company.

 

II.                                     Termination of Employment, Resignation
from the Board of Directors and Agreement to Release My Claims.

 

A.                                   I have resigned from my employment as
President and chief Executive Officer with (and my positions as an officer and
director of) Analysts International effective as of the close of business on
September 28, 2010.  My signature on this Agreement constitutes my irrevocable
resignation from the Board of Directors of the Company.

 

B.                                     Provided I perform all of my obligations
under this Agreement and do not revoke this Agreement within the fifteen (15)
day revocation period as set forth below, I will receive severance (“Severance
Compensation”) from Analysts International as follows:

 

2

--------------------------------------------------------------------------------


 

i.                                          Analysts International will provide
a single, lump sum payment equal to ninety (90) days pay, at my current rate of
pay and subject to normal withholdings, in the form of a check to be mailed to
me on the first business day on or after the sixteenth (16th) day after I sign
this Agreement;

 

ii.                                       Analysts International will reimburse
my medical insurance premium payments made under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) for a period of three (3) months starting as of
October, 2010, the first month after my coverage as an employee ends, provided
that Analysts International receives sufficient evidence of proof of such
payments during the COBRA period and I remain eligible for such coverage; and

 

iii.                                    Analysts International will enter into
the Transitional Services Agreement of even date herewith.

 

I understand that I may continue my COBRA coverage at my own expense for any
remaining period of COBRA eligibility after Analysts International stops its
monthly premium payments.  I understand that the date of my employment
termination, September 28, 2010, is my qualifying event for COBRA purposes.  I
understand that I will have 90 days following September 28, 2010, to exercise
any of my vested stock options of Analysts International, including through
cashless exercise to the full extent permitted under the applicable Analysts
International plan documents.  I understand that pursuant to the terms of the
applicable Analysts International plan documents, all of my unvested stock
options are forfeited.

 

C.                                     My Severance Compensation is contingent
upon me signing and not revoking this Agreement as provided below.  I understand
and acknowledge that the Severance Compensation is in addition to anything of
value that I would be entitled to receive from Analysts International if I did
not sign this Agreement or if I revoked this Agreement.

 

D.                                    In exchange for the Severance
Compensation, I give up, settle and release all of My Claims and I agree to
abide by this Agreement in all respects.  I understand and agree that through
this release I am extinguishing all of My Claims occurring up to the date on
which I sign this Agreement.  The Severance Compensation that I am receiving is
a fair compromise for my undertakings in this Agreement.

 

E.                                      Notwithstanding the foregoing, I
understand that nothing contained in this Agreement purports to limit any right
I may have to file a charge with the Equal Employment Opportunity Commission or
other administrative agency or to participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission or other investigative
agency.  This Agreement does, however, waive and release any right to recover
monetary damages resulting from such investigation or litigation.

 

III.                                 Company’s Release of Claims.  In exchange
for my execution of this Agreement, including the release of My Claims, the
Company gives up, settles and releases any and all claims, actions, rights,
causes of action and demands, known or unknown, arising at law, in equity, or
otherwise, from the beginning of time and continuing through and up to the date
on which I sign this Agreement, which the Company has or may have against me,
including without limitation: (a) all claims arising out of or relating to my
employment with Analysts International or the termination of that employment,
including but not limited to any claims based on, relating to or arising out of
my Employment Agreement; (b) all claims arising out of or relating to my
statements, actions or omissions; (c) all claims for breach of contract, breach
of implied contract, failure to keep any promise, breach of a covenant of good
faith and fair dealing, breach of fiduciary duty, estoppel, defamation,
infliction of emotional distress, fraud, misrepresentation, negligence,
harassment, retaliation or reprisal, assault, battery, false imprisonment,
invasion of privacy, interference with contractual or business relationships, or
violation of any other principle of common law; (d) all claims for compensation
or reimbursement of any kind; (e) all claims for equitable relief, compensatory

 

3

--------------------------------------------------------------------------------


 

damages, damages for alleged personal injury, liquidated damages, or punitive
damages; and (f) all claims for attorneys’ fees, costs or interest; provided,
however, that the Company is not releasing any claims based on any willful
misconduct or gross negligence by me while employed by the Company, any claims
that the law does not allow to be waived, or any claims that may arise after the
date on which the Company signs this Agreement.

 

IV.                                No Admission of Liability.  Even though
Analysts International will provide Severance Compensation for me to settle and
release My Claims and to otherwise abide by this Agreement, the Company does not
admit that it is responsible or legally obligated to me.  In fact, the Company
denies that it is responsible or legally obligated to me for My Claims or to pay
any severance to me, denies that it engaged in any unlawful or improper conduct
toward me, and denies that it treated me unfairly or acted wrongfully.

 

V.                                    Acknowledgement of Risk of Change in Facts
or Law.  I acknowledge that the facts and the law material to this Agreement may
turn out to be different from or contrary to my present belief, and I assume the
risk that such differences may arise.  I acknowledge and represent that I have
not relied on any representations of the Company or the Company’s counsel in
entering into this Agreement.  Once the fifteen (15) day revocation period below
has expired, I intend that the release granted herein shall be final, complete,
irrevocable and binding in all events and circumstances whatsoever.

 

VI.                                Advice to Consult with an Attorney.  My
decision whether to sign this Agreement is my own voluntary decision made with
full knowledge that the Company has advised me to consult with an attorney.

 

VII.                            Period to Consider this Agreement.  I understand
that I have through October 19, 2010 (which, I acknowledge, is no less than
twenty-one (21) calendar days from the date I first received this Agreement) to
consider whether I wish to sign this Agreement.  I understand that if I sign
this Agreement prior to October 19, 2010, or choose to forego the advice of
legal counsel, I do so freely and knowingly, and I waive any and all further
claims that such action or actions would affect the validity of this Agreement. 
I understand that any changes to this Agreement, whether material or not
material, do not restart the period during which I can consider whether to sign
this Agreement.

 

If I elect not to execute and return this Agreement on or before October 19,
2010, I further understand that the offer contained herein shall terminate and
Analysts International shall be under no obligation to provide the Severance
Compensation and the benefits provided herein.

 

VIII.                        My Right to Revoke this Agreement.  I understand
that I have the right to revoke the release of claims contained in Paragraph II
with regard to claims arising under the Minnesota Human Rights Act, Minnesota
Statutes Chapter 363A, within fifteen (15) calendar days of my signing this
Agreement, and with regard to my rights arising under the federal Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., within seven
(7) calendar days of my signing this Agreement.  The two revocation periods
shall run concurrently.  This Agreement will not become effective or enforceable
unless and until the fifteen (15) day revocation period has expired without my
revoking it.  I understand that if I revoke this Agreement, all of Analysts
International’s obligations to me under this Agreement will immediately cease
and terminate, and Analysts International will owe me no amounts hereunder.  If
I do not revoke this Agreement within said fifteen (15) day period, I understand
that Analysts International will pay the Severance Compensation to me when that
fifteen (15) day period expires.

 

IX.                                Procedure for Accepting or Revoking this
Agreement.  To accept the terms of this Agreement, I must deliver the Agreement,
after I have signed and dated it, to Analysts International by hand or by
certified mail, return receipt requested on or before October 19, 2010.  To
revoke my acceptance, I must deliver a written, signed statement that I revoke
my acceptance by hand or by certified mail, return receipt requested, within the
fifteen (15) day revocation period.  All certified mailings and hand deliveries
must

 

4

--------------------------------------------------------------------------------


 

be made to Analysts International at the following address:

 

Jill Dose
Analysts International Corporation
3601 West 76th Street
Edina, MN 55435

 

If I choose to deliver my acceptance or the revocation of my acceptance by mail,
it must be:

 

1.                                       postmarked within the period stated
above; and

 

2.                                       properly addressed to Jill Dose,
Analysts International, at the address stated above.

 

X.                                    Confidentiality.  I acknowledge and agree
to abide by Sections 9 and 10 of my Employment Agreement, which governs my use
and disclosure of “Confidential Information” (as such term is defined in
Section 9.2 of my Employment Agreement).  Without limiting the foregoing, I
agree that I will keep confidential, and will not use for my benefit or for the
benefit of any other company or person, confidential Analysts International
business information (including, but not limited to, the identity of Analysts
International customers and prospective customers and their requirements for IT
consulting and other services provided by Analysts International), salary
information as to other employees of the Company, contract rates and contract
expiration dates, details of Analysts International projects, business,
marketing and strategic plans, and Company or office financial information.  I
recognize that the Company has furnished any information of this type to me in
confidence on the understanding that I would not disclose or use it for the
advantage of myself or anyone other than Analysts International.

 

XI.                                Non-Solicitation and Non-Interference.  I
acknowledge and agree to abide by Section 11 of my Employment Agreement, which
contains Restrictions against Solicitation and Non-Interference, for which I
acknowledge sufficient prior consideration was given.

 

XII.                            Restrictions Against Competition.  I acknowledge
and agree to abide by Section 12 of my Employment Agreement, which contains
Restrictions Against Competition, for which I acknowledge sufficient prior
consideration was given.

 

XIII.                        Non-Disparagement.  I acknowledge and agree to
abide by Section 16 of my Employment Agreement, which contains mutual
restrictions against disparagement.  Without limiting the foregoing, both I and
the Company agree not to make negative or disparaging remarks or comments about
each other, including, in the case of the Company, about its officers,
directors, management, employees, products or services.

 

XIV.                       Return of Property.  I agree that I will not retain
any copies of Company property or documents.  I agree that this obligation is
ongoing and that if I subsequently discover any additional Company property that
I will promptly return it to Analysts International.  I represent that I have
delivered and returned to the Company (or will do so not later than the close of
business on October 19, 2010) (a) all materials of any kind in my possession (or
under my control) incorporating Confidential Information (as such term is
defined in any applicable agreement between me and the Company) or otherwise
relating to the Company’s business (including but not limited to all such
materials and/or information stored on any computer or other storage device
owned or used by me), and (b) all Company property in my possession (or under my
control), including (but not limited to) computers, computer software
applications, cellular telephones, pagers, credit cards, keys, records, files,
manuals, books, forms, documents, letters, memoranda, data, tables, photographs,
video tapes, audio tapes, computer disks and other computer storage media, all
materials

 

5

--------------------------------------------------------------------------------


 

that include “Confidential Information” (as such term is defined in Section 9.2
of my Employment Agreement), trade secrets, and all copies, summaries or notes
of any of the foregoing.

 

XV.                           No Other Promises or Representations.  I agree
that no promise or representation, other than the promises and representations
expressly contained in this Agreement, has been made to me by the Company.

 

XVI.                       Interpretation of this Agreement.  This Agreement
should be interpreted as broadly as possible to achieve my intention to resolve
all of My Claims against the Company and to otherwise fulfill my obligations
under this Agreement.  If any provision of this Agreement is found to be illegal
and/or unenforceable, such provision shall be severed and modified to the extent
necessary to make it enforceable; and as so severed or modified, the remainder
of this Agreement shall remain in full force and effect and enforceable with
respect to the release of all the remainder of My Claims.

 

XVII.                   Voluntary Release.  I have read this Agreement
carefully.  I understand all of its terms.  In signing this Agreement, I have
not relied on any statements or explanations made by the Company except as
specifically set forth in this Agreement.  I am voluntarily releasing My Claims
against the Company without coercion, duress or reliance on any representations
by the Company including, but not limited to, any Analysts International
employee, agent or attorney and I am voluntarily undertaking my other
obligations under this Agreement without coercion, duress or reliance on any
representations by any Analysts International employee, agent or attorney.  I
intend this Agreement to be legally binding.

 

XVIII.               Securities Law Compliance.  I acknowledge receipt of a
memorandum from the Company pertaining to my obligations under the Securities
Exchange Act of 1934, and further acknowledge that such obligations are personal
and continuing.

 

XIX.                       Apartment; Vehicle; Relocation Assistance.  Provided
that I perform all of my obligations under this Agreement and do not revoke this
Agreement within the fifteen (15) day revocation period as set forth below, the
Company (a) will reimburse me, through March 31, 2011, for (i) the cost of the
apartment I rented in Edina, Minnesota, up to (and not to exceed) $1,600.00 per
month, and (ii) car expenses up to (and not to exceed) $440 per month, and
(b) will also purchase two (2) airfare tickets for roundtrip coach (economy
class) travel between Chicago and Minneapolis.  I must coordinate the purchase
of these tickets with Jill Dose of AIC, who will make the necessary reservations
and purchase the tickets for me.

 

XX.                           Governing Law; Jurisdiction and Venue.  This
Agreement is governed by and shall be construed in accordance with the laws of
the State of Minnesota and any dispute related thereto shall be exclusively
venued in the state or federal courts of Minnesota located in Hennepin County,
Minnesota.  In the event litigation results involving this Agreement, the
unsuccessful party agrees to pay the prevailing party’s reasonable attorneys’
fees and costs.

 

XXI.                       Other Agreements.  I understand that this Severance
Agreement and Release of Claims, the employee benefit plans of Analysts
International in which I will continue as a participant following my termination
from employment, and the Consulting Agreement of even date herewith, contain all
of the agreements between the Company and me.  Except as expressly provided
herein, these agreements expressly supersede all other written and oral
agreements the Company and I may have, including, but not limited to, my
Employment Agreement (together with Exhibit A thereto, “Incentive Stock Option
Agreement”).  The Company and I fully understand and acknowledge that this
Agreement supersedes and replaces my Employment Agreement and that, from and
after the effective date of this Agreement, except as expressly provided herein
and except for Section 18 of my Employment Agreement (“Survival”), neither the
Company nor I will have any rights or obligations under my Employment Agreement
or any exhibit thereto, whether to severance, change of control payments, stock
options, or otherwise.  Any additions or

 

6

--------------------------------------------------------------------------------


 

changes to this Agreement must be in writing and signed by both parties.

 

XXII.                   Survival.  I understand that the provisions of this
Agreement that, by their nature and content, must survive the completion,
revocation, termination or expiration of this Agreement in order to achieve the
fundamental purposes of this Agreement (including but not limited to the
provisions of paragraphs II, III, IV, IX, X, XI, XII, XIII, XVII and XIX of this
Agreement) will survive the termination of my employment and the termination,
for any reason, of this Agreement.

 

XXIII.               Release as Evidence.  I understand and agree that in the
event that any claim, suit or action shall be commenced by me against the
Company that falls within the definition of “My Claims,” this Agreement shall
constitute a complete defense to any such claims, suits or actions so
instituted.  Likewise, the Company understands and agrees that that in the event
that any claim, suit or action shall be commenced by the Company against me that
the Company has released in Section III above, this Agreement shall constitute a
complete defense to any such claims, suits or actions so instituted.

 

XXIII.               Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which,
when taken together, shall constitute one and the same instrument.  Both parties
agree that signature pages may be detached from separate counterparts and
attached to a separate counterpart so that all signature pages are physically
attached to the same document.  Transmission by facsimile or in PDF format of an
executed counterpart to this Agreement will be deemed due and sufficient
delivery of such counterpart, and a photocopy of an executed counterpart sent by
facsimile transmission or electronically in PDF format may be treated by the
parties as a duplicate original.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

By signing below, I, Andrew K. Borgstrom, acknowledge and agree to the terms and
conditions of this Separation Agreement and Release of Claims including, without
limitation, the following:

 

·                                          I have had adequate time to consider
whether to sign this Separation Agreement and Release of Claims.

 

·                                          I have read this Separation Agreement
and Release of Claims carefully.

 

·                                          I understand and agree to all of the
terms of the Separation Agreement and Release of Claims.

 

·                                          I am knowingly and voluntarily
releasing My Claims against the Company (as defined herein) to the extent
expressly set forth in this Separation Agreement and Release of Claims.

 

·                                          I have not, in signing this
Separation Agreement and Release of Claims, relied upon any statements or
explanations made by the Company or any representative of the Company except as
for those specifically set forth in this Separation Agreement and Release of
Claims.

 

·                                          I intend this Separation Agreement
and Release of Claims to be legally binding.

 

·                                          I am signing this Separation
Agreement and Release of Claims on or after my last day of employment with
Analysts International Corporation

 

 

Andrew K. Borgstrom

 

Analysts International Corporation

 

 

 

 

 

 

By:

/s/ Douglas C. Neve

 

 

 

 

/s/ Andrew K. Borgstrom

 

Title:

Chairman

 

 

 

 

 

Date signed:

9/29/10

 

Date signed:

9/29/10

 

8

--------------------------------------------------------------------------------